Exhibit 10.5

Execution Version

 

 

 

STERICYCLE, INC.

 

 

SECOND AMENDMENT

Dated as of March 23, 2018

to

NOTE PURCHASE AGREEMENT

Dated as of October 1, 2015

 

 

 

  Re: 2.89% Senior Notes, Series A, due October 1, 2021

and

3.18% Senior Notes, Series B, due October 1, 2023

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT

THIS SECOND AMENDMENT dated as of March 23, 2018 (the or this “Agreement”) to
the Note Purchase Agreement referred to below is between STERICYCLE, INC., a
Delaware corporation (the “Company”), and each of the institutions which is a
signatory to this Agreement (collectively, the “Noteholders”).

RECITALS:

WHEREAS, the Company and each of the Noteholders have heretofore entered into
the Note Purchase Agreement dated as of October 1, 2015, as amended by that
certain First Amendment thereto dated as of July 28, 2017 (as so amended, the
“Note Purchase Agreement”), pursuant to which the Company issued on or about
October 1, 2015 (a) $150,000,000 aggregate principal amount of its 2.89% Senior
Notes, Series A, due October 1, 2021 (as amended, the “Series A Notes”) and
(b) $150,000,000 aggregate principal amount of its 3.18% Senior Notes, Series B,
due October 1, 2023 (as amended, the “Series B Notes” and together with the
Series A Notes, collectively, the “Notes”);

WHEREAS, the Company and the Noteholders now desire to amend the Note Purchase
Agreement and the Notes in the respects, but only in the respects, hereinafter
set forth;

WHEREAS, all capitalized terms used herein and not defined herein shall have the
meaning specified in the Note Purchase Agreement;

WHEREAS, all requirements of law have been fully complied with and all other
acts and things necessary to make this Agreement a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to effectiveness set forth in Section 3.1 hereof, and for good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Company and each of the Noteholders do hereby agree as
follows:

SECTION 1. AMENDMENTS.

Section 1.1. Section 9.9 of the Note Purchase Agreement shall be deleted in its
entirety and replaced with the words “Reserved.”.

Section 1.2. Section 9.10 of the Note Purchase Agreement shall be and is hereby
amended in its entirety as follows:

Section 9.10. Note Rating. The Company will, at any time during which (a) (i)
the Company’s rating is A- or better by S&P or the equivalent rating by any
other Rating Agency, (ii) the Notes do not then have a Private Letter Rating
from a Rating Agency and (iii) the Securities Valuation Office of the National
Association of Insurance



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

Commissioners does not currently rate the Notes “1” or (b) (i) the Company’s
rating is BBB- or better by S&P or the equivalent rating by any other Rating
Agency, (ii) the Notes do not then have a Private Letter Rating from a Rating
Agency and (iii) the Securities Valuation Office of the National Association of
Insurance Commissioners does not currently rate the Notes “2” or “1”, at the
request of the Required Holders, obtain a Private Letter Rating with respect to
the Notes from one Rating Agency requested by the Required Holders.

Section 1.3. The following shall be added as new Sections 10.1(a)(iii) to the
Note Purchase Agreement as follows:

“(iii) If at the end of any fiscal quarter of the Company ending before or on
December 31, 2019, the Unadjusted Consolidated Leverage Ratio exceeded 3.75 to
1.00, the per annum interest rate (including any Default Rate, if applicable)
otherwise applicable to each series of the Notes as specified in the first
paragraph thereof shall be increased as set forth below (the “Primary Elevated
Interest Rate”) from the date that such Unadjusted Consolidated Leverage Ratio
was in excess of 3.75 to 1.00 to but not including the date that the Unadjusted
Consolidated Leverage Ratio is 3.75 to 1.00 or less. The Company shall promptly,
and in any event within 10 Business Days after such increase, notify the holders
of the Notes in writing and specify the date of such commencement. Payment of
the Primary Elevated Interest Rate shall not constitute a waiver of any Default
or Event of Default hereunder. The Primary Elevated Interest Rate is determined
as follows:

(A) if the Company has rating of BBB or better by S&P or the equivalent rating
by any other Rating Agency, then the Primary Elevated Interest Rate shall be an
additional 50 basis points (0.50%);

(B) if the Company has rating of BBB- by S&P or the equivalent rating by any
other Rating Agency, then the Primary Elevated Interest Rate shall be an
additional 75 basis points (0.75%);

(C) if the Company has no rating or a rating of BB+ or worse by S&P or the
equivalent rating by any other Rating Agency, then the Primary Elevated Interest
Rate shall be 125 basis points (1.25%); and

(D) in the case where the Company has two ratings from two different Rating
Agencies, the lowest such rating shall control and in the case where the Company
has three ratings from three different Rating Agencies, then the second lowest
rating shall control (even if that rating is equal to that of the first lowest).

 

- 2 -



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

provided that, for the avoidance of doubt, the MDL Leverage Increased Interest
Rate and the Primary Elevated Interest Rate are not cumulative with each other
and only the greater of such increase under Section 10.1(a)(ii) and (iii) shall
apply at any given time; and further provided that that no such Increased
Interest Rate will be used in calculating the Make-Whole Amount;”

Section 1.4. Additional Definitions. Schedule B to the Note Purchase Agreement
is hereby amended to insert the following definitions, each in its respective
alphabetical order:

“Primary Elevated Interest Rate” has the meaning set forth in
Section 10.1(a)(iii).

“Private Letter Rating” means a private letter rating from a Rating Agency which
(a) is in the form and include descriptive elements required by the SVO from
time to time (including (i) identifying the Notes by their Private Placement
Number issued by Standard & Poor’s CUSIP Bureau Service and (ii) addressing the
likelihood of payment of both principal and interest; provided that such
requirement may be deemed satisfied if the rating is silent as to such
likelihood and does not otherwise include an indication to the contrary), (b)
does not include any prohibition on sharing such evidence with the SVO or any
other regulatory authority having jurisdiction over the holders of Notes and
(c) is delivered by the Company to the holders of Notes at least annually and
promptly upon any change in such rating.

“Second Amendment” means the Second Amendment dated as of March 23, 2018 to this
Agreement between the Company and the holders party thereto.

“Unadjusted Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) non-cash stock compensation
expenses of the Company and its Subsidiaries incurred in such period, (vi) up to
$45,000,000 in the aggregate of cash charges associated with the settlement of
the TCPA Action, (vii) up to $295,000,000 in the aggregate of cash charges
associated with the settlement of the MDL Contract Action, (viii) up to
$5,000,000 in the aggregate of cash charges related to legal

 

- 3 -



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

fees and expenses associated with (x) the MDL Contract Action, (y) the First
Amendment and (z) the corresponding amendments to the Bank Credit Agreement, the
Term Loan Agreement and Other Note Agreements and (ix) as to any period, up to
$10,000,000 in the aggregate of extraordinary and non-recurring cash expenses or
charges in such period and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits of the Company and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period;
provided, however, that Unadjusted Consolidated EBITDA shall be increased by the
amount of Transaction Costs incurred during such period to the extent such
amount was deducted in determining Consolidated Net Income for such period. For
purposes of calculating Unadjusted Consolidated EBITDA for any period of four
consecutive quarters, if during such period the Company or any Subsidiary shall
have made any Acquisition or disposed of any Person or of all or substantially
all of the operating assets of any Person, Unadjusted Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such period.

“Unadjusted Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Debt as of such date minus (ii) Unrestricted
Cash as of such date to (b) Unadjusted Consolidated EBITDA for the period of the
four consecutive fiscal quarters most recently ended on or prior to such date.

Section 1.5. Amended Definitions. Schedule B to the Note Purchase Agreement is
hereby amended by amending and restating each of the following definitions in
its entirety to read as follows:

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) non-cash stock compensation
expenses of the Company and its Subsidiaries incurred in such

 

- 4 -



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

period, (vi) up to $45,000,000 in the aggregate of cash charges associated with
the settlement of the TCPA Action, (vii) up to $295,000,000 in the aggregate of
cash charges associated with the settlement of the MDL Contract Action,
(viii) up to $5,000,000 in the aggregate of cash charges related to legal fees
and expenses associated with (x) the MDL Contract Action, (y) the First
Amendment and (z) the corresponding amendments to the Bank Credit Agreement, the
Term Loan Agreement and Other Note Agreements, (ix) as to any period, up to
$10,000,000 in the aggregate of extraordinary and non-recurring cash expenses or
charges in such period and (x) solely for purposes of determining compliance
with Section 10.1 and Section 10.2 for any fiscal quarter ending during the
period from March 31, 2018 through December 31, 2019 (and for no other purposes
hereunder) up to $200,000,000 in the aggregate in any four-fiscal quarter period
of cash charges associated with (A) implementation of the Company’s Business
Transformation and Operational Optimization Expenses (each, as described in the
Company’s Form 10-K for the fiscal year ended December 31, 2017), (B) internal
control remediation, accounting pronouncements and related professional and
consulting expenses, (C) legal and settlement related expenses and (D) up to
$25,000,000 of other cash charges minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) federal, state, local and
foreign income tax credits of the Company and its Subsidiaries for such period
and (ii) all non-cash items increasing Consolidated Net Income for such period;
provided, however, that Consolidated EBITDA shall be increased by the amount of
Transaction Costs incurred during such period to the extent such amount was
deducted in determining Consolidated Net Income for such period. For purposes of
calculating Consolidated EBITDA for any period of four consecutive quarters, if
during such period the Company or any Subsidiary shall have made any Acquisition
or disposed of any Person or of all or substantially all of the operating assets
of any Person, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such transaction occurred on the first day
of such period.

“Increased Interest Rate” means the occurrence of a MDL Leverage Increased
Interest Rate or a Primary Elevated Interest Rate, as applicable.

 

- 5 -



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Section 2.1. To induce the Noteholders to execute and deliver this Agreement,
the Company represents and warrants (which representations shall survive the
execution and delivery of this Agreement) to the Noteholders that:

(a) this Agreement has been duly authorized, executed and delivered by the
Company and, upon execution and delivery thereof by the parties hereto, this
Agreement constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;

(b) the Note Purchase Agreement, as amended by this Agreement, constitutes the
legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;

(c) the execution, delivery and performance by the Company of this Agreement
(i) has been duly authorized by all requisite corporate actions on the part of
the Company, (ii) does not require the consent or approval of any governmental
or regulatory body or agency, and (iii) will not (A) violate (1) any provision
of law, statute, rule or regulation applicable to the Company or its certificate
of incorporation or bylaws, (2) any order of any court or any rule, regulation
or order of any other agency or government binding upon it, or (3) any provision
of any material indenture, agreement or other instrument to which it is a party
or by which its properties or assets are or may be bound, or (B) result in a
breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);

(d) as of the date hereof and after giving effect to this Agreement, no Default
or Event of Default has occurred which is continuing; and

(e) the representations and warranties contained in Section 5 of the Note
Purchase Agreement are true and correct in all material respects with the same
force and effect as if made by the Company on and as of the date hereof, except
to the extent that any such representation or warranty expressly relates to an
earlier date.

SECTION 3. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS AND WAIVERS.

Section 3.1. The amendments to the Note Purchase Agreement set forth herein
shall not become effective until, and shall become effective when (the
“Effective Date”), each of the following conditions shall have been satisfied:

 

- 6 -



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

(a) executed counterparts of this Agreement, duly executed by the Company and
the holders of 51% in principal amount of the outstanding Notes, shall have been
delivered to the Noteholders;

(b) the representations and warranties of the Company set forth in Section 2
hereof shall be true and correct on and with respect to the date hereof, and the
execution and delivery by the Company of this Agreement shall constitute
certification by the Company of the same;

(c) the Company shall have paid a fee to each holder of Notes equal to five
basis points (.05%) on the outstanding principal amount of Notes held by each
such holder of a Note as of the Effective Date;

(d) the Company shall have paid the fees and expenses of Chapman and Cutler LLP,
special counsel to the Noteholders, incurred in connection with the negotiation,
preparation, approval, execution and delivery of this Agreement for which an
invoice has been provided;

(e) the Company shall have delivered copies of an amendment to each of the Bank
Credit Agreement amending such agreements in substance consistent with the
amendments to the Note Purchase Agreement as contemplated by this Agreement; and

(f) the Company shall have delivered copies of an amendment to each of the Other
Note Agreements (as defined in the Note Purchase Agreement after giving effect
to this Agreement) between the Company and the purchasers named therein, each
amending such agreements in substance consistent with the amendments to the Note
Purchase Agreement as contemplated by this Agreement.

Upon receipt and satisfaction of all of the foregoing, such amendments shall
become effective.

SECTION 4. MISCELLANEOUS.

Section 4.1. This Agreement shall be construed in connection with and as part of
the Note Purchase Agreement, and except as modified and expressly amended by
this Agreement, all terms, conditions and covenants contained in the Note
Purchase Agreement are hereby ratified and confirmed and shall be and remain in
full force and effect.

Section 4.2. Any and all notices, requests, certificates and other instruments,
including the Notes, may refer to the “Note Purchase Agreement” or the “Note
Purchase Agreement dated as of October 1, 2015” without making specific
reference to this Agreement, but nevertheless all such references shall be
deemed to include this Agreement unless the context shall otherwise require.

 

- 7 -



--------------------------------------------------------------------------------

Stericycle, Inc.       Second Amendment

 

Section 4.3. The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 4.4. This Agreement shall be governed by and construed in accordance
with New York law excluding choice-of-law principles of the law of New York that
would require the application of the laws of jurisdiction other than New York.

Section 4.5. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement. This Agreement, together with the Note Purchase Agreement (as amended
hereby) and the Notes, constitutes the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

STERICYCLE, INC. By  

/s/ Daniel Ginnetti

  Name: Daniel Ginnetti   Title: Executive Vice President and Chief  

  Financial Officer

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

METROPOLITAN LIFE INSURANCE COMPANY GENERAL AMERICAN LIFE INSURANCE COMPANY by  
Metropolitan Life Insurance Company, its Investment Manager By  

/s/ John A. Wills

  Name: John A. Wills   Title: Senior Vice President and Managing  
          Director BRIGHTHOUSE LIFE INSURANCE COMPANY by MetLife Investment
Advisors, LLC, Its         Investment Manager By  

/s/ Judith A. Gulotta

  Name: Judith A. Gulotta   Title: Managing Director ERIE FAMILY LIFE INSURANCE
COMPANY     by MetLife Investment Advisors, LLC, Its       Investment Manager By
 

/s/ Judith A. Gulotta

  Name: Judith A. Gulotta   Title: Managing Director

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE

       COMPANY

By   Northwestern Mutual Investment Management Company, LLC, its investment
adviser By  

/s/ Michael H. Leske

  Name: Michael H. Leske   Title: Managing Director

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY for its Group Annuity Separate
Account

By  

/s/ Michael H. Leske

  Name: Michael H. Leske   Title: Its Authorized Representative

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

NEW YORK LIFE INSURANCE COMPANY By    

/s/ Clara Fagan

    Name: Clara Fagan     Title: Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY

       CORPORATION

By:   NYL Investors LLC, its Investment Manager   By  

/s/ Clara Fagan

    Name: Clara Fagan     Title: Director

NEW YORK LIFE INSURANCE AND ANNUITY

       CORPORATION INSTITUTIONALLY OWNED LIFE

       INSURANCE SEPARATE ACCOUNT (BOLI 3)

By:   NYL Investors LLC, its Investment Manager   By  

/s/ Clara Fagan

    Name: Clara Fagan     Title: Director

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

The Bank of New York Mellon, a banking   CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE By:   New York Life Insurance
Company, its attorney-in-fact   By  

/s/ Clara Fagan

    Name: Clara Fagan     Title: Corporate Vice President

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

STATE FARM LIFE INSURANCE COMPANY By  

/s/ Julie Hoyer

  Name: Julie Hoyer   Title: Investment Executive By  

/s/ Rebekah L. Holt

  Name: Rebekah L. Holt   Title: Investment Professional

STATE FARM LIFE AND ACCIDENT ASSURANCE

      COMPANY

By  

/s/ Julie Hoyer

  Name: Julie Hoyer   Title: Investment Executive By  

/s/ Rebekah L. Holt

  Name: Rebekah L. Holt   Title: Investment Professional

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

NATIONWIDE LIFE INSURANCE COMPANY By  

/s/ Cristian I. Donoso

  Name: Cristian I. Donoso   Title: Authorized Signatory

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

THRIVENT FINANCIAL FOR LUTHERANS By  

/s/ Christopher H. Patton

  Name: Christopher Patton   Title: Managing Director

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

STATE OF WISCONSIN INVESTMENT BOARD By  

/s/ Christopher P. Prestigiacomo

  Name: Christopher P. Prestigiacomo   Title: Portfolio Manager

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

AUTO-OWNERS INSURANCE COMPANY By:   Fort Washington Investment Advisors,   as
investment adviser By  

/s/ Douglas E. Kelsey

  Name: Douglas E. Kelsey   Title: VP-Private Placements By  

/s/ Roger M. Lanham

  Name: Roger M. Lanham   Title: Co-Chief Investment Officer AUTO-OWNERS LIFE
INSURANCE COMPANY By:   Fort Washington Investment Advisors,   as investment
adviser By  

/s/ Douglas E. Kelsey

  Name: Douglas E. Kelsey   Title: VP-Private Placements By  

/s/ Roger M. Lanham

  Name: Roger M. Lanham   Title: Co-Chief Investment Officer

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

AMERICAN UNITED LIFE INSURANCE COMPANY By:  

/s/ Michael I. Bullock

Name: Michael I. Bullock Title: VP, Private Placements THE STATE LIFE INSURANCE
COMPANY By:   American United Life Insurance Company Its: Agent By:  

/s/ Michael I. Bullock

Name: Michael I. Bullock Title: VP, Private Placements

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

AMERITAS LIFE INSURANCE CORP. SUCCESSOR

      BY MERGER TO ACACIA LIFE INSURANCE

      COMPANY

AMERITAS LIFE INSURANCE CORP. OF NEW YORK By: Ameritas Investment Partners Inc.,
as Agent By:  

/s/ Tina Udell

  Name: Tina Udell   Title: Vice President & Managing Director

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

PHL VARIABLE INSURANCE COMPANY By: Nassau Asset Management LLC, as Investment
Manager By  

/s/ Christopher Wilkos

  Name: Christopher Wilkos   Title: Chief Investment Officer

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

WOODMEN OF THE WORLD LIFE INSURANCE

      SOCIETY

By:  

/s/ Shawn Bengtson

  Name: Shawn Bengtson   Title: Vice President, Investment

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

SOUTHERN FARM BUREAU LIFE INSURANCE

      COMPANY

By  

/s/ David Divine

  Name: David Divine   Title: Senior Portfolio Manager

 

Stericycle, Inc.       Second Amendment to       2015 Note Purchase Agreement